 

Iii THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL HAWK, : No. 3:18cv1768
P| aintiff :
(Judge Munley)

Vv.

FEDERAL BUREA|J OF PRISONS, et -
al., :

 

AND NOW, tc wit, this day of September 2019, we have before us for
disposition Magistreite Judge William Arbuckle’s report and recommendation
(Doc. 49), which prc poses that defendants’ motion to dismiss (Doc. 24) be
granted.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendatic1, we must determine if a review of the record evidences
plain error or manifest injustice. Feb. R. Civ. P. 72(B) 1983 Advisory Committee
Notes (“When no tiniely objection is filed, the court need only satisfy itself that
there is no clear error on the face of the record to accept the recommendation’):
see also 28 U.S.C. ‘: 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.

1983).

 

rast pnt

 

 

 
 

After a carefu review, we find neither a clear error on the face of the record
nor a manifest injus :ice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magist ‘ate judge’s report and recommendation (Doc. 49) is
ADOPTED;

2) The defenciants’ motion to dismiss (Doc. 24) is GRANTED;

3) Counts | arid II of plaintiffs amended complaint are DISMISSED AS
MOOT:

4) Count III of plaintiffs amended complaint is DISMISSED; and

5) The Clerk cf Court is directed to CLOSE this case.

BY THE CQURT:

ligt,

JAME MUNLEY
States’ Distri ourt

 

 

ain eee BERNE
